DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-10 in the reply filed on May 25, 2022 is acknowledged.
Claims 11-18 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 25, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 4, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 200, 201 and 202 (Figs. 1-3).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2, 5 and 7 are objected to because of the following informalities:
“an etching point” should read “the etching point” (claim 2, line 1);
“a film group” should read “the film group” (claim 2, line 1);
“an etching solution” should read “the etching solution” (claim 2, line 2);
“a remaining part” should read “the remaining part” (claim 5, line 1);
“a mask” should read “a first mask” (claim 7, line 7);
“a mask” should read “a second mask” (claim 7, line 15).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, line 14, the limitation “a side close to the first film layer” renders the claim indefinite because it is unclear as to a side of which element close to the first film layer.  Applicant’s specification describes the etching of the second via hole 110a commencing at a side of the second film layer 110 close to the first film layer 120 (Figs. 12-13; ¶¶ [0081]-[0083]).  Therefore, it is suggested Applicant change “a side close to the first film layer” in claim 7, line 14 to “a side of the second film layer close to the first film layer.”  For examination purposes, the limitation in question will be interpreted and examined as: a side of the second film layer close to the first film layer.  Correction is respectfully requested.
Claims 8 and 9 are rejected because they depend from claim 7 and therefore inherit the indefiniteness of claim 7.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (KR 100367696 B1).
Regarding claim 1, Park discloses in Figs. 1a, 1b and related text (please see the second page of the attached English machine translation) a method of manufacturing a display substrate, the method comprising: 
infiltrating an etching point of a film group 7/8 with an etching solution, to form an infiltration groove 10 at the etching point of the film group (Fig. 1a); and 
patterning a remaining part of the film group at the infiltration groove, to obtain a via hole penetrating the remaining part of the film group (Fig. 1b).
Regarding claim 6, Park discloses the film group comprises a first film layer 8 and a second film layer 7 which are stacked, and wherein the method comprises:
infiltrating the etching point of the film group with the etching solution, to form the infiltration groove on a (top) side of the first film layer away from the second film layer (Fig. 1a); and
patterning the remaining part of the film group at the infiltration groove, to obtain the via hole penetrating the remaining part of the film group (Fig. 1b).
Regarding claim 10, Park discloses the patterning process comprises a photolithography process and a dry etching process (please see the detailed description of Figs. 1a and 1b on the second page of the attached English machine translation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 100367696 B1) in view of Lennon et al. (US 2011/0111599 A1).
Regarding claim 2, Park discloses substantially the entire claimed invention, as applied to claim 1 above.
Park does not explicitly disclose infiltrating the etching point of the film group with the etching solution comprises: fixed-point placing, by using a printing method, the etching solution at the etching point.
Lennon teaches in Figs. 1C, 1D and related text infiltrating the etching point of the film group 110 with the etching solution 130 comprises: 
fixed-point placing, by using a printing method, the etching solution at the etching point (¶¶ [0058] and [0064]-[0065]).
Park and Lennon are analogous art because they both are directed to semiconductor manufacturing methods involving the wet etching of silicon dioxide and one of ordinary skill in the art would have had a reasonable expectation of success to modify Park with the specified features of Lennon because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Park’s method such that infiltrating the etching point of the film group with the etching solution comprises: fixed-point placing, by using a printing method, the etching solution at the etching point, as taught by Lennon, in order to employ inkjet printing as a low-cost alternative to photolithography, and to enable changes in the etching pattern to be realized quickly by changes to a digital image pattern used by the inkjet printer (Lennon: ¶ [0006]).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 100367696 B1) in view of Jung (KR 20090070788 A).
Regarding claim 3, Park discloses substantially the entire claimed invention, as applied to claim 1 above, including an opening size of the infiltration groove is larger than an opening size of the via hole patterned at a bottom of the infiltration groove (Fig. 1b).
Park does not explicitly disclose an inner surface of the infiltration groove is a curved surface.
Jung teaches in Fig. 3 and related text an inner surface of the infiltration groove 121 is a curved surface (lines 120-121 of the attached English machine translation).
Park and Jung are analogous art because they both are directed to semiconductor manufacturing methods involving the wet etching of silicon dioxide and one of ordinary skill in the art would have had a reasonable expectation of success to modify Park with the specified features of Jung because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Park’s method to form an inner surface of the infiltration groove to be a curved surface, as taught by Jung, in order to employ hydrofluoric acid (HF), which is a technologically mature, isotropic etchant of silicon dioxide (e.g., BPSG), as the etching solution used to form the infiltration groove (Jung: lines 116-119).
Regarding claim 4, Park discloses substantially the entire claimed invention, as applied to claim 1 above.
Park does not explicitly disclose the etching solution comprises: hydrofluoric acid with a concentration of not more than 5%.
Jung teaches the etching solution comprises: hydrofluoric acid (lines 117-118).
Park and Jung are analogous art because they both are directed to semiconductor manufacturing methods involving the wet etching of silicon dioxide and one of ordinary skill in the art would have had a reasonable expectation of success to modify Park with the specified features of Jung because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Park’s method to provide the etching solution to comprise hydrofluoric acid (HF), as taught by Jung, wherein a concentration of the hydrofluoric acid is not more than 5%, in order to leverage the technological maturity and ubiquity of hydrofluoric acid as a liquid-phase, isotropic etchant of silicon dioxide (e.g., BPSG) (Jung: lines 116-119).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II)(A).
Regarding claim 5, Park discloses substantially the entire claimed invention, as applied to claim 1 above, including patterning the remaining part of the film group at the infiltration groove comprises: providing a photoresist layer 9 on the film group (Fig. 1a; please see the second page of the attached English machine translation), and making the photoresist layer to form an opening in the infiltration groove, a size of the opening corresponding to an opening size of the via hole to be etched at a bottom of the infiltration groove (Fig. 1b); and dry etching the film group, to obtain the via hole penetrating the remaining part of the film group (Fig. 1b).
Park does not explicitly disclose stripping the remaining photoresist layer.
Jung teaches in Fig. 7 and related text stripping the remaining photoresist layer 151 (line 142).
Park and Jung are analogous art because they both are directed to semiconductor manufacturing methods involving the wet etching of silicon dioxide and one of ordinary skill in the art would have had a reasonable expectation of success to modify Park with the specified features of Jung because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Park’s method to strip the remaining photoresist layer, as taught by Jung, in order to permit a conductive material to be subsequently deposited into the via hole with improved filling characteristics (Jung: lines 156-158).
Allowable Subject Matter
Claims 7-9 would be allowable if claim 7 were to be rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim (i.e., claim 1) and any intervening claims (i.e., claim 6).
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, individually or in combination, does not teach or suggest at least the limitations “providing a second photoresist layer on the first film layer and a portion of the second film layer exposed in the first via hole, and making the second photoresist layer to form a second opening in the first via hole, a size of the second opening corresponding to an opening size of a second via hole to be etched at a side close to the first film layer; implementing a second dry etching, by using the second photoresist layer as a mask, on the second film layer, to obtain the second via hole penetrating the second film layer; and stripping the remaining second photoresist layer” as recited in claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER M ALBRECHT/Examiner, Art Unit 2811